491 So.2d 584 (1986)
Barbara J. KAUFMAN, Appellant,
v.
James M. KAUFMAN, Appellee.
Nos. 85-484, 85-2408 and 85-2410.
District Court of Appeal of Florida, Third District.
July 1, 1986.
Rehearing Denied August 5, 1986.
Sinclair, Louis, Siegel, Health, Nussbaum & Zavertnik and Paul A. Louis and John L. Zavertnik, Miami, for appellant.
Podhurst, Orseck, Parks, Josefsberg, Eaton, Meadow & Olin, Daniels & Hicks and Sam Daniels, Miami, for appellee.
Before NESBITT, DANIEL S. PEARSON and FERGUSON, JJ.
PER CURIAM.
Because the record reflects that the undisputed annual expenses of the parties' *585 three minor children are substantially in excess of the child support awards made by the trial court, we reverse that portion of the amended final decree of dissolution and remand the cause to the trial court with directions to increase the child support awards so that they reflect all expenses of the children  including private schools and summer camps  in accordance with their customary standard of living. Additionally, the judgment is to be amended to make clear that the obligation to make these child support payments is to be Mr. Kaufman's, except that his obligation may be satisfied through the equal use of the named custodial accounts to the extent there are sufficient funds therein. Finally, being of the view that the trial court abused its discretion in failing to reserve jurisdiction to award alimony in the future, we direct that the amended decree be modified accordingly. In all other respects the amended decree is affirmed. The final judgment awarding attorneys' fees and the order taxing costs and suit money are likewise affirmed.
Amended final decree of dissolution affirmed in part, reversed in part, and remanded with directions. Final judgment awarding attorneys' fees and order taxing costs and suit money affirmed.